Title: Thomas Appleton to Thomas Jefferson, 20 December 1817
From: Appleton, Thomas
To: Jefferson, Thomas


                    
                        Sir
                        Leghorn
20th December 1817.
                    
                    Your letter in date of 18th of July 1816, with its inclosure, reach’d my hands only on the 23d of June last; and that of the 1st of August of the present year, was deliver’d me on the first of November—In the former letter you say, you know not where the undertaker of the propos’d life of mr Mazzei “is to get his materials”—it is undoubtedly a certain Doctor Reynolds, who Came here two years since, in the public Ship John Adams, whom I made acquainted with our deceas’d friend; and having resided some time at Pisa for the recovery of his health, Mr Mazzei often read to him parts of his manuscripts, and finally lent the whole to him during several months; on his return to Leghorn he told me he had copied the essential parts, and purpos’d to publish a translation of them in the u:S—I am inclin’d, however, to think his slight knowledge of the language, may subject him to errors.—I duly inform’d the Canonico Fancelli, of that part of your letter, in relation to the sum in your hands belonging to him; and he has now drawn in my favor for the amount of Six hundred & thirty-five Spanish dollars & forty eight Cents, agreeably thereto, and which I have endors’d & remitted to my nephew Thomas Perkins junr of Boston.—this sum I advanc’d to the Canonico, as he was urgent to pay some small legacies, and to supply his own immediate wants.—I found as you desir’d I should do, a “sober good-humour’d man, understanding the Vineyard and kitchen garden”—the salary you offer was satisfactory to him, but as he found it would require a years wages to pay his passage, he declin’d the proposition—but then you add, “he must come to the port of Norfolk or Richmond, and no where else”—now from Norfolk there have been only two vessels in seven years, and from Richmond, I am yet to see the first—it has therefore been impossible to comply with your request.—I greatly regret, that I am compell’d to give you nearly the same reply in relation to the stone-cutter you require, as I have of the Vigneron, for your expressions are, “but he must come to norfolk or Richmond, and to no other port.”—Had you been less explicit, I should have sent an excellent workman to the immediate care of the collector of Baltimore, requesting he would not suffer him to remain a single day in that city; but I have not thought myself at liberty to deviate in the smallest degree from your positive instructions.—The letter you inclos’d me for the Count Barzina at Venice, was put by me into our post-office for that city—
                    In reply to that part of your letter, relating to the funds of madame Pini, you will find her answer here inclos’d, by which you will perceive, that I have fully explain’d to her your wishes, as it leaves you intirely at liberty, at what periods to make the remittances of the principal, requiring only the annual payment of the interest.—I thought it would be more satisfactory to you, to have a letter from her, expressing her approbation, than to be the interpreter of her verbal expressions.—I receiv’d only on the first of this month from Mr Vaughan, the bill of exchange for two thousand one hundred & twenty francs on Paris; and which after negociating, I have paid Madame Pini three hundred eighty Dollars & fifty two cents, as you will find by her receipt here inclos’d—the balance of 19. Doll & 48. cts shall be invested, as you desire, in montepulciano-wine, in the month of february, and be forwarded to some near port in the U: States.—and I am told, that the growth of this year will prove of an excellent quality.—on negotiating here the bill on paris, there arose a small loss of about one & three quarters ⅌Ct as exchange was unusually low, which Madame Pini at once insisted should be deducted from the sum of 380. Doll–52, as she judiciously observ’d, that you are only obligated to pay the interest in the u.S—and therefore not liable for any loss on remittances.—I translated to Mr & Madme  Pini the whole of your letter to Mr Carmigniani, which you sent me unseal’d, and which excited in both, the most grateful sensibility.—it was afterwards seal’d by me & forwarded to Mr Carmigniani, for his duties have not intirely finish’d as he still attends to the interests of the widow.—To prevent in future, similar unpleasant delays, as that which Attended your letter sent to me through the department of state, with a request, that it might be forwarded “in their first dispatches to me,” I should recommend in preference, their being sent in their first dispatches to the minister in paris; for in 20 Years, that I have held the office of Consul here, I have only receiv’d three printed circulars, and one small pamphlet of laws from that department.—and I am yet to learn, if the many hundred pages I have written, in all this period of time, have ever reach’d their destination.—I will not importune you, Sir, in reciting the inconveniences which result from so continu’d a silence, as it would only be offering, what must more forcibly present itself to your own mind.—Receive, Sir, the renewal of my constant esteem and respect.
                    
                        Th: Appleton
                    
                